Citation Nr: 0910629	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic low back pain secondary to a myelogram.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Houston, Texas.  
In September 2006, the Board remanded the appeal for 
additional development.  The case was subsequently returned 
to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Board hearing was held before a Veterans Law Judge in 
August 2006.  In September 2006, the Board remanded the 
appeal for additional development.  The case was subsequently 
returned to the Board.

By a letter to the Veteran dated in February 2009, the Board 
informed him that the Veterans Law Judge who conducted his 
August 2006 hearing was no longer employed by the Board.  He 
was offered an opportunity to testify at another hearing.  By 
a statement received in March 2009, the Veteran indicated 
that he wanted to appear at a hearing before a Veterans Law 
Judge at his local RO (i.e., a Travel Board hearing).

The case must be remanded to the RO to schedule a Travel 
Board hearing.  See 38 U.S.C.A. § 7107 (West 2002).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The appellant should be scheduled for 
a Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



